Citation Nr: 9906752	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  93-19 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a disorder manifested 
by neck pain and a loss of feeling in the left arm.


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1986 to 
January 1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which denied the benefit sought on 
appeal.


FINDING OF FACT

There is no credible medical evidence of record that the 
veteran has a current disability manifested by complaints of 
neck pain and loss of feeling in the left arm, that is 
attributable to an incident of the veteran's active military 
service.


CONCLUSION OF LAW

A disorder manifested by neck pain and a loss of feeling in 
the left arm was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that this issue was 
previously before the Board and remanded in January 1997 for 
additional development, including a VA examination to 
ascertain the cause of the veteran's complaints of neck pain 
and loss of feeling in the left arm.  The record reveals that 
in June 1997, the RO notified the veteran by letter that he 
was scheduled for a VA examination in July 1997.  That letter 
was not returned as undeliverable, but the veteran failed to 
report to that examination.  In November 1997, the RO sent 
the veteran a letter notifying him that he had missed the 
scheduled examination, and that he should contact the RO if 
he would like to be rescheduled for another examination.  
That letter was also addressed to the veteran's address of 
record, and was also not returned as undeliverable.  However, 
the veteran failed to respond to that letter.  The law 
provides that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b) (1998); see Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991)("[t]he duty to assist 
is not always a one-way street.").  As such, the Board will 
proceed with this appeal based on the present record.  

Furthermore, the Board notes that the veteran had service in 
the Southwest Asia theater of operations from October 1990 to 
April 1991.  In that regard, in November 1995, the veteran 
filed a claim for service connection for disorders manifested 
by degrading tissue in his joints and arthritis, due to an 
undiagnosed illness, caused by his service in Desert Storm.  
See 38 U.S.C.A. § 1117.  It does not appear that the veteran 
intended to claim that his pending claim for service 
connection for neck pain and left arm numbness was also due 
to an undiagnosed illness.  In fact, in a June 1997 rating 
decision, the RO addressed the issue of entitlement to 
service connection for an undiagnosed illness manifested by 
multiple joint pain, but the RO specifically excluded 
consideration of the veteran's complaints of back and neck 
pain with left arm numbness.  In the absence of a claim by 
the veteran to the contrary, the Board will proceed with this 
appeal as developed by the RO, i.e., based on general 
principles of service connection, which are outlined below.

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (1998).  The initial 
question in claims for service connection is whether the 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991).  In the present case, the Board finds that the 
veteran's claim for service connection for a disorder 
manifested by neck pain and a loss of feeling in the left arm 
is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim that is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to his claim.  The Board also is 
satisfied that all the facts relevant to this claim have been 
properly and sufficiently developed.

A review of the veteran's service medical records reveals 
that from approximately July 1989 to October 1991, the 
veteran was periodically seen with complaints of neck pain 
and shoulder pain.  In August 1991, the veteran complained of 
continuous pain over the left neck, left shoulder, and left 
arm, including a tingling or numbing in the left arm.  He 
reported a history of neck/shoulder trauma in September 1990.  
In October 1991, the veteran was noted to have a normal EMG.  
A November 1991 service record reveals that the veteran was 
reported migraines for a month due to a head injury last 
October.  

Following service separation, in July 1992 the veteran 
underwent a VA examination and reported a history of being 
involved in an assault in September 1990, and falling off a 
truck in December 1991, landing on his shoulder and back.  
The veteran also reported that in late 1991, he underwent an 
MRI and it was found that he had compressed vertebrae; that 
MRI report was not available at the time of the July 1992 
examination.  In any event, the examiner concluded that there 
was no evidence that the veteran had two compressed vertebra 
in his neck.  He further opined that "since a loss of 
feeling in the left arm and severe neck pain are subjective 
sensations, I cannot negate them, but can report that 
neurological examination including electromyelographic and 
nerve conduction studies and ordinary x-ray films show no 
abnormalities."

In November 1995, an addendum was added to the foregoing 
examination report, following receipt of an MRI scan 
referenced above.  The examiner indicated that he reviewed 
the VA examination report dated in July 1992, as well as the 
MRI report.  He did not examine the veteran.  The examiner 
concluded that:

[t]here is no evidence of any compression 
or compression fractures of any vertebral 
bodies.  There is some mild degenerative 
spine disease and there is the suggestion 
of perhaps some very minimal encroachment 
on the neuro foramina on the left of C5-
6.  However, it is doubtful that it is of 
any clinical significance regarding left 
arm pain, especially in light of the fact 
that he has had normal EMG performed by 
Dr. Fenger in 1992.

In June 1996, the veteran underwent an additional VA 
examination.  The examiner indicated that he had previously, 
in November 1995, reviewed the veteran's claims file, 
including the MRI reports, and was going to rely on his prior 
findings in that regard.  The veteran reported to the 
examiner that six years ago he had fallen off a truck and 
landed on his head on a hard bag of sand, and within several 
weeks to months after that incident, he developed loss of 
feeling in his left arm.  The examiner noted that the 
veteran's last EMG of record was normal.  He opined that 
there was no objective evidence for radiculopathy on exam, or 
on MRI scan.  There was also no evidence of crushed vertebra 
in the cervical spine.  Nevertheless, he concluded that 
"[i]t is possible that [the veteran's] pain is from small 
nerve fiber pain and, as such, it is not detectable on exam 
or EMG, and it is as likely as not that his neck pain and arm 
symptoms are related to his fall in 1992."

As noted earlier, in light of the foregoing medical evidence, 
the RO attempted to schedule the veteran for further 
examination, pursuant to instructions by a January 1997 BVA 
Remand.  However, the failed to cooperate, and the Board must 
proceed with this appeal based on the present record.  See 
38 C.F.R. § 3.655(b).  

As summarized above, the Board has thoroughly reviewed the 
record in regard to the veteran's claim.  However, the Board 
finds that the preponderance of the evidence is against a 
claim for service connection for a disorder manifested by 
neck pain and a loss of feeling in the left arm, and the 
veteran's appeal must fail.  In that regard, the Board notes 
that besides the findings in the June 1996 VA examination, 
there is no supporting evidence of record that the veteran 
has a disorder manifested by his complaints of neck pain and 
left arm numbness, which is related to his active military 
service.  The Board acknowledges the veteran's complaints of 
pain, both during service and following service, however, all 
neurological studies of record are negative for any objective 
findings of radiculopathy, or other neurological involvement.  

In regard to the June 1996 medical opinion, the Board is not 
persuaded by the examiner's concluding statement that the 
veteran currently has a disorder manifested by neck pain and 
left arm numbness that is attributable to his military 
service.  The Board notes that the examiner rested his 
opinion on the veteran's report of a history of falling off a 
truck in 1992 and landing on his head.  At another point in 
the examination, the veteran reported that he fell off the 
truck six years prior, which would have been 1990.  The Board 
points out that the veteran's service medical records are 
negative for any evidence of an incident in which the veteran 
fell off a truck.  Further, the Board notes that the veteran 
was separated from service in January 1992, and there is no 
in-service record of falling off a truck in 1992.  As such, 
the Board finds that the examiner's opinion is based on an 
inaccurate account of the veteran's history, and thus, is not 
probative.  See Reonal v. Brown, 5 Vet. App. 458, 460-461 
(1993) (the presumption of credibility is not found to 
"arise" or apply to a physician's statement relating the 
veteran's current disability to service where the opinion was 
based upon an inaccurate factual premise or history related 
by the veteran).

The Board notes that "[i]t is the responsibility of the BVA 
to assess the credibility and weight to be given the 
evidence."  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see 
also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  In the present case, 
throughout the record there are no objective findings 
attributable to the veteran's complaints of neck pain and 
left arm numbness.  The examiner in the June 1996 VA 
examination offered an opinion that the veteran's pain may 
come from small fiber pain, but there were no clinical 
findings to that effect.  The Board attempted to assist the 
veteran by scheduling an additional examination to ascertain 
the etiology of the veteran's complaints of pain, but as set 
forth at the beginning of this decision, the veteran failed 
to cooperate to that effect.  

In short, as set forth above, the Board is not persuaded by 
the evidence of record that the veteran's complaints of neck 
pain and left arm numbness are attributable to a disorder 
that was incurred or aggravated during the veteran's active 
military service.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable, and the appeal as to this issue is 
denied.


ORDER

Service connection for a disorder manifested by complaints of 
neck pain and a loss of feeling in the left arm is denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

